Citation Nr: 0612882	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  01-04 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to September 
1962
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO denied reopening the 
veteran's claim for service connection for an acquired 
psychiatric disability.  The veteran timely appealed this 
determination to the Board. 

In an August 2004 decision, the Board reopened the previously 
denied claim for service connection for an acquired 
psychiatric disability, and remanded the de novo claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration.  


FINDING OF FACT

It is as likely as not that the veteran's acquired 
psychiatric disorder, currently diagnosed as depression, 
originated during his period of military service.


CONCLUSION OF LAW

The veteran has an acquired psychiatric disorder, currently 
diagnosed as depression, that was incurred during service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In reaching the foregoing conclusion, the Board observes that 
on November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, given the favorable outcome of the 
veteran's claim for service connection for an acquired 
psychiatric disorder taken below, the RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements with effectuating the award.  
Thus, any prejudice to the veteran in proceeding with his 
claim for service connection for an acquired psychiatric 
disorder would be considered harmless error.  See 
Dingess/Hartman v. Nicholson, supra. 

II.  Relevant Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  In addition, certain chronic 
diseases, such as a psychosis, shall be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).



III.  Factual Background

Service medical records include a June 1961 service 
enlistment examination report reflecting that the veteran was 
found to have been psychiatrically "normal."  On a June 
1961 Report of Medical History, the veteran denied having any 
nervous trouble of any sort or depression or excessive worry.  
In July 1962, the veteran was seen in the dispensary.  The 
treatment note indicates, "Nerves-would like prescription."  
The note further indicated that the veteran was up for a 39-
16 discharge and felt that his supervisor was "riding him."  
He was prescribed medication for his condition.  A 
psychiatric disorder was not diagnosed at that time.  During 
an August 1962 separation examination, there were no 
complaints or findings of a psychiatric disorder.  The 
examiner noted that the veteran was being discharged for his 
failure to progress in his AFSC and his failure to repair.  
The examiner further noted that there were no mental or 
physical defects warranting separation under AFM 35-4.  On an 
August 1962 Report of Medical History, the veteran denied 
having any nervous trouble of any sort or depression or 
excessive worry.  He stated that his health was very good 
except after a cold.  

Private treatment reports, dating from December 1975 to April 
1983, reflect that beginning in May 1980, the veteran was 
seen for complaints of nervousness and dizziness, for which 
he received medication. 

During a September 1984 VA examination, the veteran reported 
that he had had a nervous condition since service that had 
also caused his skin to break out in a rash. He denied any 
history of a nervous condition prior to service.  He reported 
that he had difficulty adjusting to military life and had 
frequent conflicts with his superiors. Following mental 
status and physical examinations, the veteran was diagnosed 
with chronic anxiety, depressive reaction and 
psychophysiological skin reaction, manifested by psoriasis.

During a January 1998 VA examination, the veteran reported a 
history of anxiety during service.  He complained of having a 
depressed mood, irritability and intermittent suicidal 
ideation.  The veteran reported having ongoing anxiety, but 
attributed much of his anxiety and depression to financial 
stress.  He noted a history of alcohol abuse since 1977.  
Following a mental status examination, the VA examiner 
diagnosed the veteran as having alcohol abuse, dysthymic 
disorder and major depression in partial remission.  The 
examiner did not provide an opinion with respect to the 
etiology of any of the aforementioned disorders.

During VA outpatient treatment from 1996 to December 1998, 
the veteran reported a history of a nervous condition 
incurred in service in 1962.  These records show treatment 
for anxiety and depression

Records from the Social Security Administration include a May 
1998 finding that the veteran suffered from a disability 
characterized as generalized anxiety disorder with related 
personality disorder qualities.  The veteran's history of 
alcohol abuse was not found to be a contributing factor 
material to the determination of his disability. Records 
associated with the Social Security Administration decision 
include a January 1997 neuropsychiatric examination by R.R., 
M.D. and a May 1997 mental status and intellectual 
functioning examinations by P.S., Ph.D.

During the neuropsychiatric examination, the veteran reported 
a history of difficulty while in the military.  He alleged 
that he was tricked into being discharged and believed he was 
discharged due to his asthma and skin condition.  Following a 
mental status examination, he was diagnosed with a 
personality disorder as defined by the Social Security 
Administration.  The examiner noted, however, that the 
veteran's behavior contained elements of affective and 
anxiety related disorders.

During the mental status and intellectual functioning 
examination, the veteran reported that since 1962, he had 
experienced serious nerve conditions.  He stated that he was 
nervous all of the time and that he had difficulty swallowing 
when he was nervous.  Additionally, he reported having very 
poor concentration and significant sleep disturbances.  He 
repeated his contention that he was forced out of the 
military due to asthma, but also noted that it could be due 
to being involved in a motor vehicle accident while under the 
influence of alcohol.  After a mental status examination, the 
veteran was diagnosed with generalized anxiety disorder, with 
an Axis II diagnosis of schizotypal personality disorder.  No 
opinion was offered with respect to the etiology of the 
condition.
VA outpatient treatment records, dated in 2002 and 2003, show 
treatment for depression with occasional suicidal ideation.

A March 2005 VA mental examination report reflects that the 
examiner indicated that he had reviewed had reviewed the 
claims file.  Upon evaluation, the examiner noted that the 
veteran did not report any combat experiences.  The veteran 
related  that he had been involved in motor vehicle accident 
while on leave in "Trenton."  The examiner noted that the 
veteran did not report having any psychiatric contact during 
service.  He did not report any "personality stressors."  
The veteran reported that he had received treatment for 
depression for the previous ten years.  He indicated that in 
1995, he left his job as a heavy equipment operation because 
of his panic attacks.  After a mental status examination, the 
examiner entered an Axis I diagnosis of depression, not 
otherwise specified.  The examiner opined that it is as 
likely as not that the veteran's depression was secondary to 
his service experiences.  

IV.  Analysis

The veteran contends that he currently has an acquired 
psychiatric disorder that originally manifested itself as 
nerves during service.  In support of his claim, service 
medical records reflect that the veteran complained of nerves 
during service, for which he was prescribed medication.  
Post-service private and VA medical records, dating from 
December 1975 to March 2005, reflect that beginning in May 
1980, the veteran continued to complain of nervousness, and 
that he was prescribed medication.  In addition, in March 
2005, after a review of the entire claims file, a VA examiner 
opined that it was as likely as not that the veteran's 
depression was secondary to his service experiences.  The 
Board notes that there is no medical evidence that 
contradicts the VA examiner's March 2005 opinion set forth 
above, and the only relevant evidence that addresses the 
etiology and/or onset of the appellant's acquired psychiatric 
disorder is one that supports his claim.  Thus, the Board 
finds that service connection for an acquired psychiatric 
disorder, currently diagnosed as depression, is therefore 
warranted.  



ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as depression, is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


